UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6976


RONNIE JUNIOR ELLIS,

                  Plaintiff – Appellant,

             v.

DOCTOR MARIETTA, Primary Physician of R.R.J.; PETER OBER,
P/A of R.R.J.; JANE OR JOHN DOE, R.R.J. rep. or Employee
Responsible for Major Medical Decisions of Treatment; JANE
OR JOHN DOE, Unknown Employee or Rep(s) of R.R.J.
Responsible for Interferring with Ellis’ Access to Courts,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:07-cv-00367-MSD-JEB)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Junior Ellis, Appellant Pro Se. Alexander Francuzenko,
COOK, KITTS & FRANCUZENKO, PLLC, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie Junior Ellis appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we deny his motion for discovery, deny his motion

for a refund, and affirm for the reasons stated by the district

court.     Ellis v. Marietta, No. 2:07-cv-00367-MSD-JEB (E.D. Va.

filed May 8, 2009; entered May 11, 2009).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2